ON an application for a re-hearing in this case, the judgment of the court was pronounced by
Siidell, J.
The interest in this case having been allowed by the District Court, we confirmed that portion of the judgment, because we considered it as part of the damages, and allowed as such. In Illinois, where the cause of action accrued, it would have been competent for a jury to "have allowed interest in making up the estimate of damages, and we thought the plaintiffs entitled to the same indemnity here.
Re-hearing refused.